Citation Nr: 0317037	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to November 1, 1998, 
for the payment of dependency and indemnity compensation 
(DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
January 1961 and from April 1961 to February 1968.  He died 
in February 1985, and the appellant is his widow.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision by the RO that 
granted the appellant's reopened claim for DIC benefits and 
determined that she was entitled to payment of such benefits 
beginning November 1, 1998.

In a November 2001 decision, the Board denied the appellant's 
claim.  The appellant appealed, and in January 2003, the 
United States Court of Appeals for Veterans Claims (the 
Court) vacated the Board's decision and remanded the case for 
readjudication.


REMAND

The Court noted that a significant change in the law occurred 
during the pendency of this appeal when, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  

The Court found that the appellant had not been notified of 
the evidence she needed to supply and what VA would do in 
order to assist her with her claim under Quartuccio, supra., 
a Court decision issued subsequent to the Board's November 
2001 decision in this case.  While the appellant indicated in 
May 2003 that she had no additional evidence to submit, the 
record does not reflect that she has been notified of the 
type of evidence she needs to submit and what evidence VA 
will assist her in obtaining, in accordance with the Court 
remand.  Accordingly, the case must be remanded to the RO for 
the following action:

The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA is completed.  The RO 
should ensure that the notification 
requirements and development procedures 
contained in the VCAA are fully complied with 
and satisfied.  In particular, the RO should 
inform the appellant of the type of evidence 
required from her and what evidence VA will 
obtain (with assistance from her) in order to 
substantiate her claim.  The appellant should 
also be informed that the RO will assist her in 
obtaining identified evidence, should she 
require such assistance.  

After the above requested action has been completed, the RO 
should review the appellant's claim to entitlement to an 
effective date prior to November 1, 1998, for the payment of 
dependency and indemnity compensation (DIC) benefits.  If the 
benefit sought on appeal remains denied, a supplemental 
statement of the case should be furnished to the appellant 
and her representative, and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




